Citation Nr: 0523072	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  00-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether an initial evaluation higher than 30 percent is 
warranted for post-traumatic stress disorder (PTSD) from 
January 28, 1999, to October 15, 2003.

2.  Whether an evaluation higher than 50 percent is warranted 
for PTSD from October 15, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO granted service connection 
for PTSD, and assigned an initial 30 percent evaluation from 
January 28, 1999.  The Board remanded the case in July 2003, 
and by a January 2004 rating action, the RO assigned a 50 
percent evaluation for the service-connected PTSD, effective 
October 15, 2003.

The Board additionally notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for higher evaluations of original 
awards.  Analysis of this issue requires consideration of 
whether a schedular evaluation higher than 30 percent is 
warranted for PTSD from January 28, 1999 to October 15, 2003, 
and whether a schedular evaluation higher than 50 percent is 
warranted for PTSD from October 15, 2003.


FINDINGS OF FACT

1.  From January 28, 1999, to October 15, 2003, the veteran's 
PTSD caused no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks. 

2.  From October 15, 2003, to November 13, 2003, the 
veteran's service-connected PTSD was manifested by severe 
occupational and social impairment with deficiencies in most 
areas; however, he did not experience total occupational and 
social impairment as a result of his service-connected PTSD.

3.  From November 13, 2003, the veteran has experienced total 
occupational and social impairment as a result of his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 30 percent for PTSD from 
January 28, 1999, to October 15, 2003, is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.27, 4.126, 4.130 (Diagnostic Code 9411) 
(2004).

2.  A rating of 70 percent for PTSD from October 15, 2003, to 
November 13, 2003, is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 
4.126, 4.130 (Diagnostic Code 9411) (2004). 

3.  A rating of 100 percent for PTSD from November 13, 2003, 
is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.126, 4.130 
(Diagnostic Code 9411) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  Because the veteran has appealed from an 
initial award, consideration must be given to whether a 
higher initial disability evaluation is warranted for any 
period of time since the award of service connection.  In the 
instant case, as explained above, the Board's analysis with 
respect to the 30 and 50 percent awards are limited to the 
time periods from January 28, 1999 to October 15, 2003 and 
from October 15, 2003, respectively.  

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2004).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
experiencing.  See id.

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling, from January 28, 1999, to October 15, 
2003, and as 50 percent disabling from October 15, 2003, 
under 38 C.F.R. § 4.130 (Diagnostic Code 9411) (2004).  Under 
these criteria, a 30 percent rating is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

PTSD from January 28, 1999, to October 15, 2003

VA outpatient and examination reports, dating from January 
1999 to August 2003, pertinently reflect that when seen in 
the VA clinic in mid-January 1999, the veteran complained of 
having distressing dreams of Vietnam and of being depressed 
after he was diagnosed with hepatitis B and C in 1995.  It 
was noted that the veteran had been unable to work since 
1995.  The veteran indicated that he had been denied Social 
Security disability benefits.  The examiner entered an 
impression of "rule out PTSD;" his symptoms were noted to 
have been exacerbated by his possible terminal illness.  In 
late February 1999, the veteran retuned to the VA clinic and 
described having flashbacks and suicidal thoughts after being 
diagnosed with hepatitis.  The veteran indicated that he had 
not worked since he was diagnosed with hepatitis, but that he 
had worked delivering furniture for twenty years.  He related 
that he had been married twice, and that he had had another 
long-term relationship with another  woman.  Upon mental 
status examination, the veteran described feeling alone, 
depressed and in need of social support.  The remainder of 
the examination was essentially unremarkable with the 
exception of the veteran having a slightly blunted affect and 
suicidal thoughts after being diagnosed with hepatitis.  The 
examiner entered diagnoses of cannabis dependence, consider 
adjustment disorder with depressed mood, and probable PTSD.  
A Global Assessment Functioning Score (GAF) of 65 was 
recorded.  The examiner noted that the veteran had 
significant symptoms of PTSD, which had not been thoroughly 
evaluated or treated.  

In a letter, dated in early March 1999, a VA physician 
indicated that the veteran had not worked since he had had 
been diagnosed with hepatitis B and C in 1991.  The examiner 
noted that the veteran would remain unemployed until he 
received a possible transplant.

When the veteran returned to the VA clinic in late March 
1999, he reported being concerned over his health (i.e., 
receiving a liver transplant) and financial situation.  He 
also reported having traumatic dreams regarding his Vietnam 
experiences.  The examiner's assessment was that the veteran 
continued to experienced significant intrusive PTSD symptoms 
in response to severe life stress.  

Upon evaluation by VA in August 1999, the veteran continued 
to complain of having distressing dreams, flashbacks, sleep 
impairment, a depressive affect, decreased energy, and 
occasional tearfulness or crying spells relating to his 
traumatic experiences in Vietnam.  The veteran related that 
he had been married two times.  He indicated that after he 
was discharged from service, he had worked as a barber for a 
couple of years and then delivering furniture until he was 
diagnosed with hepatitis.  The veteran related that in 
January 1999, he began to receive social security disability 
because of his hepatitis.  The veteran described having a 
girlfriend and helping her at her job distributing 
literature.  He reported that he lived with his mother and 
that he would occasionally run errands, nap, and read.  Upon 
mental status evaluation, the veteran demonstrated good 
personal hygiene and was neatly dressed.  His speech was 
clear with no evidence of speech defect or deficit.  However, 
the veteran spoke and responded slowly to questions (perhaps, 
demonstrating psychomotor retardation or depression).  The 
veteran described being depressed "from time to time" and 
of being tearful a couple times a week.  The veteran 
indicated that he had a good appetite and denied having 
suicidal thoughts (he related that he had had suicidal 
thoughts in the past).  

During evaluation by VA in August 1999, the veteran's 
thoughts were rational and logical with no evidence of 
impairment with the exception of slowness in response (i.e., 
psychomotor retardation).  There was no evidence of delusions 
or hallucinations.  He indicated that he had issues with 
trust and stated, "it's hard for me to trust anyone."  The 
veteran denied having difficulty controlling his temper or 
any inappropriate behavior.  He stated, "I get angry in 
side, I keep it within myself; eventually it fades."  He had 
good fund of knowledge, which was commensurate with his high 
school education.  The veteran demonstrated abstract thought 
process with standard items of similarity as well as by 
giving interpretations to old sayings or proverbs.  The 
veteran had no difficulty with simple arithmetic and, in 
fact, performed a complex story problem in his head.  He 
demonstrated no significant memory problems and gave a 
complete history.  When he was tested with standard digit 
span test for immediate memory and recall, he had a digit 
span of five digits forward and four digits in reverse.  The 
examiner entered diagnoses of mood disorder, due to hepatitis 
(with depressive features with major depressive-like 
episode), rule out dysthymia, rule out depressive disorder, 
and PTSD with delayed onset.  A GAF score of 60 was recorded.  
The examiner summarized the evaluation by stating that the 
veteran's PTSD symptoms had been exacerbated at the time of 
his diagnoses of hepatitis and late liver failure.  The 
examiner opined that the veteran's symptoms of "depression" 
might be viewed as globally part of his PTSD or as 
"reactive" to his hepatitis and liver failure.  

When seen in the VA outpatient clinic in January 2000, the 
veteran underwent psychological testing to determine whether 
he met the diagnostic criteria for PTSD.  After testing, the 
examiner indicated that the veteran was unable to report an 
experience in which he and others were confronted with death 
or serious injury  (Criteria A of the Diagnostic and 
Statistical Manual of Mental Disorders - Fourth Edition 
(1994) (DSM-IV)).  The veteran did not also meet criteria in 
terms of the avoidance of reminders (Criterion C).  Overall, 
his performance on the psychometric tests were not consistent 
with results obtained from individuals who met PTSD 
diagnostic criteria.  The examiner recounted that his 
presentation was more consistent with a longstanding style of 
interacting with others.  

Upon further psychological testing by VA in September 2000 
(Mental Status Screening Interview), the veteran was alert 
and oriented times four.  He knew the current President, but 
could not recall his predecessor.  After having been given 
several choices, he recalled "Bush."  The veteran recited 
the days of the week backward and without error.  However, it 
took him twenty seconds to recite the months of the year 
backwards and he omitted one month (he recited the months of 
the year forward without error).  The veteran completed 
serial sevens in over two minutes and he made four errors.  
He performed serial twos from twenty without error but it 
took him twenty seven seconds to compete the task.  
Confrontation naming of common objects and colors was intact.  
Right-left orientation was intact on self and in extra-
personal space.  His judgment by test and verbal conceptual 
ability both appeared adequate.  The veteran displayed some 
concreteness in his interpretation of proverbs.  He also 
exhibited some difficulty with relatively simple arithmetic 
computations.  The veteran recalled three of three objects 
after one second and three of three objects after three 
minutes.  

On the MMPI (Minnesota Multiphasic Personality Inventory 
(MMPI) test by VA in September 2000, the veteran revealed 
evidence of anxiety and depression, as well as somatic 
preoccupations.  He also showed evidence of PTSD.  However, 
the examiner indicated that from the veteran's history and 
current experiences that he continued to have PTSD.  The 
examiner related that the veteran's involvement in religious 
services had helped him make a better adjustment to some of 
his emotional difficulties and to his current medical 
condition.  Despite the veteran's emotional distress, the 
examiner noted that he seemed to maintain a positive outlook 
for his future.  The examiner suspected that with his post-
liver transplant, some of the veteran's confusion would clear 
and that he would make a satisfactory adjustment. 

Subsequent VA outpatient reports, dated from April to August 
2003, reflect that the veteran continued to experience 
recurrent nightmares, sleep impairment, and anxiety, which 
had increased over the previous eight months.  The veteran 
indicated that he had hoped to return to work and support his 
family after his transplant.   He related that he had 
discussed getting married to his girlfriend because she had 
made him a better person.  (see VA outpatient report, dated 
May 7, 2003).  These reports also reflect that the veteran 
declined entering the work therapy program.  

The Board finds, for reasons discussed below, that the 
veteran is not entitled to an initial evaluation greater than 
30 percent for his PTSD for the period from January 28, 1999, 
to October 15, 2003.  The clinical evidence of record clearly 
demonstrates that the veteran has symptoms of sleep 
impairment, anxiety, flashbacks, nightmares, and depression 
that can be related to his PTSD.  While there is evidence 
that the veteran may have some of the symptomatology needed 
for an increased evaluation of 50 percent under the new 
criteria, such as disturbances in mood, impairment of short 
and long-term memory and difficulty understanding complex 
commands, private and VA clinical evidence of record does not 
reflect that the veteran demonstrates problems akin to a 
flattened affect, panic attacks more than once a week, 
impaired abstract thinking or circumstantial, circumlocutory, 
or stereotyped speech, or near-continuous depression 
affecting the ability to function independently.  
Furthermore, while the veteran has been found to have had 
some impairment with his work and social relationships, he 
maintained a good relationship with his girlfriend and was 
employed delivering furniture for an extended period.  
Furthermore, the August 1999 VA examiner described his 
occupational impairment as being no more than moderately 
impaired.  These facts, along with the GAF scores during this 
period, strongly suggest that the veteran experienced no more 
than occasional decrease in work efficiency.  Consequently, 
the Board finds that an initial evaluation in excess of 30 
percent is not warranted for the service-connected PTSD 
effective from January 28, 1999, to October 15, 2003.  

As noted above, the GAF scores of 60 assigned by VA in August 
1999, support this conclusion.  That score reflects 
"moderate" impairment in social and occupational functioning, 
which is not commensurate with a higher degree of social and 
industrial impairment as required for the assignment of a 50 
percent or higher disability evaluation.  Consequently, the 
Board finds that no more than a 30 percent rating is 
warranted for PTSD from January 28, 1999, to October 15, 
2003.

Although the veteran has expressed his belief that his 
service-connected PTSD warrants a higher evaluation during 
this time period-January 28, 1999, to October 15, 2003-
suggesting a claim for an extraschedular evaluation, there is 
no indication that problems he experienced presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant consideration of the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The evidence of record does not demonstrate that the 
disability resulted in frequent periods of hospitalization or 
in marked interference with employment.  38 C.F.R. § 3.321.  
It bears emphasis that the schedular rating criteria are 
designed to take problems such as experienced by the veteran 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2004).  
It is undisputed that during the period the veteran was 
unemployed after he was diagnosed with hepatitis in 1995.  
Nevertheless, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of the issue 
of whether an evaluation higher than 30 percent is warranted 
for PTSD from January 28, 1999, to October 15, 2003, to the 
VA Central Office for consideration of an extraschedular 
evaluation is not warranted.

PTSD from October 15, 2003 to November 13, 2003

When examined by VA on October 15, 2003, the veteran reported 
that he felt depressed, helpless, and that he had a decrease 
in energy and was anxious.  He complained of having weekly 
nightmares.  The veteran indicated that he had gained weight, 
that he had few friends and that he would visit his mother.  
He reported having difficulty trusting.  The veteran 
indicated that he was on his third marriage, and that he 
participated in a religious group.  He denied having any 
specific suicidal plans or prior suicidal attempts.  The 
veteran related that he had not been employed.  Upon mental 
status evaluation, the veteran had good hygiene and was 
cooperative.  His speech was clear, coherent, and relevant 
with normal reaction time.  He had a depressed mood.  His 
affect was appropriate.  The veteran was oriented in all 
spheres.  No obsessive or ritualistic behavior was noted.  
His thought process was coherent and relevant.  The veteran 
was oriented to time, place and person.  The veteran reported 
having sleep impairment (i.e., frequent awakenings from 
dreams and nightmares related to his Vietnam experiences).  
The examiner assigned the veteran a GAF score of 51.  The 
examiner summarized that the veteran had continued to 
experience depression, nightmares, social isolation, 
hypervigilance, and paranoia related to his Vietnam 
experiences.  Overall, the examiner concluded that the 
veteran had moderate to severe impairment in social and 
occupational functioning. 

The Board finds that, with resolution of doubt in the 
veteran's favor, the evidence supports a grant of a 70 
percent schedular rating for service-connected PTSD from 
October 15, 2003, to November 13, 2003.  In this case, the 
evidence of record does not establish that the veteran meets 
the kind of symptomatology listed for a 100 percent 
disability rating.  The list of the veteran's PTSD symptoms 
from October 15, 2003 to November 13, 2003, such as 
depression, social isolation, hypervigilance, and moderate to 
severe (italics added) impairment in social and occupational 
functioning are more consistent with a 70 percent rating.

As for whether the veteran might qualify for a 100 percent 
rating from October 15, 2003, the Board finds that the 
veteran did not experience symptoms of PTSD to the level 
required for such a rating.  The medical evidence does not 
reflect that he suffered symptoms indicative of the 100 
percent evaluation during the time period in question.  There 
is no indication that he has had gross impairment in thought 
processes or communication.  Indeed, his thought process was 
coherent and relevant upon VA examination in October 2003.  
There has been no indication that he was disoriented, or that 
there was a persistent danger of the veteran hurting himself 
or others.  Additionally, there is no evidence of any 
language disturbances, delusions, or hallucinations.  In 
short, although his symptoms resulted in moderate to severe 
impairment, his problems did not result in the degree of 
impairment contemplated by the 100 percent rating under 38 
C.F.R. § 4.130 (Diagnostic Code 9411) (2004).  Moreover, the 
GAF score of 51 assigned by VA in October 2003 supports this 
conclusion.  That score reflects "moderate" impairment in 
social and occupational functioning, which is commensurate 
with a degree of social and industrial impairment something 
less than 100 percent disabled.  Consequently, the Board 
finds that by application of 38 C.F.R. § 4.7, and with 
resolution of reasonable doubt in the veteran's favor, a 
disability rating of 70 percent for service-connected PTSD is 
warranted from October 15, 2003, to November 13, 2003.

Although the veteran has expressed his belief that his 
service-connected PTSD warrants a higher evaluation during 
the time period from October 15, 2003, to November 13, 2003-
suggesting a claim for an extraschedular evaluation, there is 
no indication that problems he has experienced have presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant consideration of the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
disability resulted in frequent periods of hospitalization or 
in marked interference with employment.  38 C.F.R. § 3.321.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of the issue 
of whether an evaluation higher than 70 percent is warranted 
for PTSD from October 15, 2003, to November 13, 2003, to the 
VA Central Office for consideration of an extraschedular 
evaluation is not warranted.

PTSD from November 13, 2003

A review of a VA examination report, dated in November 13, 
2003, reflects that on that date, the examiner assigned the 
veteran a GAF score of 45, which is indicative of severe 
impairment.  In this regard, the GAF scale shows that a 
rating from 41 to 50 equates to "serious impairment in 
social, occupational, or school functioning (e.g., . . . 
unable to keep a job)."  Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  Furthermore, at 
that time the examiner diagnosed the veteran as having 
chronic and severe PTSD.  With regards to social and 
occupational impairment, the VA examiner in November 2003 
opined that it was related to both the veteran's liver 
disease, which had led to weakness, fatigue and psychic 
concerns about possible rejection, mingled with his survivor 
guilt and feelings from his Vietnam experiences.  The 
examiner also noted that as the veteran had ceased using 
marijuana because of his liver transplant, his PTSD symptoms 
had increased.  Overall, the examiner considered the 
veteran's prognosis of improvement in light of the co-
morbidity guarded, and that it was unlikely that the 
appellant's functional status would improve to the point of 
gainful employment.  

While the examiner did not specifically determine that the 
veteran's inability to maintain gainful employment was solely 
a result of his service-connected PTSD, he also suggested 
that it was a combination of the veteran's liver disease, a 
disability for which service connection has not been awarded, 
and his PTSD symptoms.  After resolving reasonable doubt in 
the veteran's favor under 38 U.S.C.A. § 5107(b), and 
especially because of the lowered GAF score, the Board has 
determined that his PTSD has likely resulted in total 
occupational impairment, and this finding provides a basis 
for a current 100 percent evaluation under Diagnostic Code 
9411 for the period from November 13, 2003.  

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date.  A discussion 
of the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the appellant by letters, dated in January 2001 
and October 2003, an April 2000 statement of the case and a 
January 2004 supplemental statement of the case.  The January 
2001 and October 2003 letters apprised the veteran of the 
provisions under the VCAA and the implementing regulations, 
of the evidence needed to substantiate the claims on appeal, 
and the obligations of VA and the appellant with respect to 
producing that evidence.  The letters advised the appellant 
that VA must make reasonable efforts to assist him in getting 
evidence, including such things as records from any VA or 
private doctors, hospitals, or clinics.  In addition, in an 
April 2000 statement of the case, the RO informed the 
appellant of the criteria used to evaluate his claims for 
higher ratings for PTSD.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  (Although all notices required by the 
VCAA were not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, pertinent 
VA treatment and examination reports have been associated 
with the claims file.  In addition, in May 2000, the veteran 
gave testimony concerning his claims at the RO in Detroit, 
Michigan.  Also, in October 2000, the Social Security 
Administration informed the RO that the veteran had been 
denied disability benefits on June 17, 1999, and that his 
file was no longer available.  Furthermore, in September 
2002, the Board's Evidence Development Unit requested 
additional development with regard to the veteran's claims to 
include, but not limited to, an additional VA examination.  
The veteran was examined by VA in October and November 2003.  
Finally, in an April 2004 memorandum to the RO, the veteran's 
representative indicated that the veteran did not have any 
additional evidence or argument to submit in support of his 
claims.  As a result, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  Taken together, the 
Board is persuaded that there is no reasonable possibility 
that further development would unearth any additional 
evidence helpful to the appellant.  


ORDER

An evaluation higher than 30 percent from January 28, 1999, 
to October 15, 2003, for PTSD is denied.

A 70 percent schedular evaluation for PTSD from October 15, 
2003, to November 13, 2003, is granted, subject to the laws 
and regulations governing the award of monetary benefits.

A 100 percent schedular evaluation for PTSD from November 13, 
2003, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


